PER CURIAM
Epitomized Opinion
In this action, a jury in the Common Pleas Court, brought a verdict to the effect that a certain writing purporting to be the last will and testament of Stephen Langshaw was not his valid last will and testament. To reverse judgment in that court are these proceedings brought. The apparent lack of detail is the outstanding feature of this case, particularly as to the testators alleged mental condition and as to his domestic relations. However, the jury in the lower court heard positive and unqualified statements to the effect that the testator was lacking in mental capacity, other evidence also tended to show that writing in question was executed under influences seriously affecting the free agency of the testator.
In affirming the lower court, the court of Appeals says “We are not convinced however that on the whole evidence the verdict was right. But as said by Thurman J., this is not enough:—-A mere difference of opinion between .the court and jury does not warrant the former in setting aside the finding of the latter. French v. Millard, 2 OS. 52.